Sheely, P. J.,
The master has recommended that a divorce be granted in this case on the ground of indignities to the person and has held that plaintiff has not established desertion. We agree with his conclusions.
However, we note that the complaint filed in this action does not contain a notice to defendant to plead; *544the complaint does not set forth the citizenship of defendant as required by Pa. R. C. P. 1126(3) (see Markel v. Markel, 6 Cumberland 129 (1956)), and that the master was prematurely appointed. Under Pa. R. C. P. 1133, a master may be appointed after the action is at issue, and under Pa. R. C. P. 1131, the action is at issue 20 days after the complaint has been served personally upon defendant. The complaint in this case was served on May 18, 1961, and the master was appointed on June 6,1961, less than 20 days thereafter.
It has been held that a valid decree in divorce must be based on a complaint which complies strictly with the rules of procedure and that every step in the proceeding must also comply strictly with such rules: Oyer v. Oyer, 4 D. & C. 2d 758 (1955). For these reasons, no decree can be entered at this time.